Case: 12-10485       Document: 00512069210         Page: 1     Date Filed: 11/30/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 30, 2012
                                     No. 12-10485
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

TRACY JO RHINE,

                                                  Plaintiff-Appellant

v.

CITY OF MANSFIELD; MANSFIELD MARSHALS; LIEUTENANT WILSON;
LIEUTENANT HENSLEY; CASE MANAGER MUNOZ; CASE MANAGER
WYDELL,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:11-CV-76


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Tracy Jo Rhine, now federal prisoner # 38612-177, appeals the partial
dismissal of her in forma pauperis (IFP) 42 U.S.C. § 1983 complaint. She
complained of events that arose during her detention at the Mansfield Law
Enforcement Center while she was a federal pretrial and postconviction
detainee. The district court dismissed with prejudice the following claims as


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10485      Document: 00512069210      Page: 2    Date Filed: 11/30/2012

                                   No. 12-10485

frivolous and for failure to state a claim on which relief may be granted: any
claim based upon the taking or detention of Rhine’s personal property, any claim
against Sergeant Russell related to the handling of grievances; and all claims
against the City of Mansfield, the Mansfield Marshals, Lieutenant Wilson,
Lieutenant Hensley, Case Manager Munoz, and Case Manager Wydell. See 28
U.S.C. §§ 1915(e)(2)(B)(i), (ii), 1915A(b)(1).
      We review de novo the dismissal of a complaint pursuant to
§§ 1915(e)(2)(B)(i) and (ii) and 1915A(b)(1) as both frivolous and for failure to
state a claim on which relief may be granted. Samford v. Dretke, 562 F.3d 674,
678 (5th Cir. 2009). A complaint is subject to dismissal as frivolous “if it lacks
an arguable basis in law or fact.” Black v. Warren, 134 F.3d 732, 734 (5th Cir.
1998). Dismissal of a complaint for failure to state a claim on which relief may
be granted is reviewed using the same standard applicable to dismissals
pursuant to Federal Rule of Civil Procedure 12(b)(6). Id. “To survive a motion
to dismiss, a complaint must contain sufficient factual matter, accepted as true,
to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (internal quotation marks and citation omitted).
      Rhine has abandoned any challenge to the dismissal of her claim based
upon the taking or detention of her personal property by failing to address this
claim in her brief. See Brinkmann v. Dallas County Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987). Rhine’s argument that the district court erred by
dismissing her claims without allowing her to conduct discovery is unavailing
because § 1915(e)(2) permits a district court to dismiss a prisoner’s IFP action
“at any time.” § 1915(e)(2).
      Rhine failed to state a claim against Wilson, Wydell, and Hensley for
deliberate indifference to her serious medical needs. Although she alleged that
she requested medical attention for her shoulder, right side, and wrist from
defendants, she did not allege what she actually told defendants about the
nature or extent of her injuries. Therefore, her allegations did not indicate

                                          2
    Case: 12-10485     Document: 00512069210       Page: 3   Date Filed: 11/30/2012

                                   No. 12-10485

whether defendants were aware that she faced a substantial risk of serious harm
and disregarded that risk. See Farmer v. Brennan, 511 U.S. 825, 834, 837
(1994); Hare v. City of Corinth, Miss., 74 F.3d 633, 639, 650 (5th Cir. 1996) (en
banc).
      In addition, Rhine failed to state a due process claim against Munoz,
Wilson, and Hensley for placing her in segregation without due process where
she was deprived of a television, microwave, and hot plate in segregation. A
liberty interest in avoiding restrictive conditions of confinement exists only if the
conditions “impose[] atypical and significant hardship[s] on the inmate in
relation to the ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472,
484 (1995); see Gibbs v. Grimmette, 254 F.3d 545, 548 n.1 (5th Cir. 2001)
(applying Conner to the due process claim of a pretrial detainee). The conditions
of segregation that Rhine complained of were not sufficiently atypical or
significant to implicate a due process liberty interest.        See Hernandez v.
Velasquez, 522 F.3d 556, 563 (5th Cir. 2008).
      Rhine failed to state a claim for retaliation based on her allegations that
she was placed in segregation for filing grievances. To state a retaliation claim,
Rhine had to, inter alia, “produce direct evidence of motivation” or “allege a
chronology of events from which retaliation may plausibly be inferred.” Woods
v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995) (internal quotation marks and
citations omitted); see Mendoza v. Strickland, 414 F. App’x 616, 617 & n.1, 619
(5th Cir. 2011) (applying Woods to the retaliation claim of a pretrial detainee).
Rhine’s conclusory allegations that she was placed in segregation for filing
grievances fail to make this showing.
      The district court did not err by dismissing the aforementioned claims as
frivolous and for failure to state a claim on which relief may be granted. The
judgment of the district court is affirmed.
      The district court’s partial dismissal of Rhine’s § 1983 complaint as
frivolous and for failure to state a claim on which relief may be granted counts

                                         3
    Case: 12-10485    Document: 00512069210     Page: 4   Date Filed: 11/30/2012

                                 No. 12-10485

as a strike under § 1915(g). See § 1915(g); Adepegba v. Hammons, 103 F.3d 383,
387-88 (5th Cir. 1996). Rhine has another strike. Rhine v. Deaton, N.D. Tex.
4:11-CV-26. She is warned that if she accumulates three strikes, she will not be
allowed to proceed IFP in any civil action or appeal unless she is under
imminent danger of serious physical injury.
      AFFIRMED; SANCTION WARNING ISSUED.




                                       4